Exhibit 10.9

CERTAIN BENEFITS AND FEES FOR OUR

NAMED EXECUTIVE OFFICERS AND DIRECTORS

 

Description of Benefit

 

Eligible Positions

 

Amount/Schedule

Club Memberships   Chief Executive Officer and Chief Operating Officer   Club
Membership, not including dues Director Communications Benefit   Non-employee
members of the Board of Directors   Up to two wireless units and one connection
card activated on the wireless network, long distance and international calling
cards and wireline long distance. Specialized equipment and accessories also
provided. Up to ten friends and family members may participate in one of three
special discounted wireless rate plans. If a director on the board as of
7/25/2006 resigns from the board with five or more years of service, including
service on the board of directors of Nextel Communications, Inc., the
communications benefit will continue for number of months on board up to 120
months. Long-Distance Telephone Service (1)   Legacy Sprint Executive Officers,
including the Named Executive Officers other than Chairman   Actual usage
(continues after retirement) Personal use of corporate aircraft   Chief
Executive Officer and Chairman   Under an executive security program established
by the Human Capital and Compensation Committee, each of the CEO and Chairman is
required to use Sprint Nextel aircraft for personal as well as business travel.
Sprint Nextel provides these security services for its benefit rather than as a
personal benefit or perquisite for the CEO or Chairman.   Other Executive
Officers, including the other Named Executive Officers and non-employee members
of the Board of Directors   The CEO must pre-approve any proposed personal use
of the corporate aircraft for personal reasons. Executive Physical   Executive
Officers, including the Named Executive Officers   Reimbursement for annual
physical examination



--------------------------------------------------------------------------------

Description of Benefit

 

Eligible Positions

 

Amount/Schedule

Board of Director Fees   Non-employee members of the Board of Directors  

Annual retainer -$70,000/year

 

Additional Annual retainer for Lead Independent Director - $75,000/year

 

Committee Chair additional annual retainer:

 

Audit Committee - $20,000

 

Human Capital and Compensation Committee - $15,000

 

Finance and Human Capital and Compensation Committees - $10,000

 

Board and Committee In-Person Meeting Fees - $2,000/ meeting

 

Telephonic Board and Committee Meeting Fees-$1,000/meeting

 

Annual award of $100,000 in restricted stock units

Board of Directors Retirement Benefit (Benefit eliminated in 1996 for all
non-employee directors who had not met a five-year service requirement)

  One current non-employee member of the Board of Directors   Monthly retirement
payment equal to the monthly fee (not including meeting fees or additional
retainers) being paid to non-employee directors at the time of retirement to be
paid for 120 months.

--------------------------------------------------------------------------------

* This summary replaces the schedule filed as Exhibit 10.1 to Sprint Nextel’s
Current Report on Form 8-K filed April 21, 2006.

(1) Sprint reimburses for income taxes associated with these benefits.

 

2